              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DAVIDAH GARRISON,

                      Plaintiff,
                                                    Case No. 20-CV-834-JPS
 v.

 LVNV FUNDING LLC, PORTFOLIO
 RECOVERY ASSOCIATES LLC, L J                                      ORDER
 ROSS ASSOCIATES, INC.,
 AMERICOLLECT, INC.,
 ENHANCED RECOVERY
 COMPANY LLC, VW CREDIT, INC.,
 and CREDIT ONE BANK,

                      Defendants.


       On June 4, 2020, Plaintiff Davidah Garrison (“Plaintiff”) filed this

action alleging that Defendants LVNV Funding LLC, Portfolio Recovery

Associates LLC, L J Ross Associates, Inc., Americollect, Inc., Enhanced

Recovery Company LLC, VW Credit, Inc., and Credit One Bank

(collectively, “Defendants”) violated the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq. (“FCRA”). (Docket #1). On June 16, 2020, Plaintiff filed

an amended complaint, which is now the operative complaint. (Docket #2).

Soon after, three of the defendants, Enhanced Recovery Company LLC, VW

Credit, Inc., and Credit One Bank (collectively, “Moving Defendants”), filed

separate motions to dismiss, which are now fully briefed. (Docket #21, #28,

and #30). For the reasons explained below, Moving Defendants’ motions

will be granted.




  Case 2:20-cv-00834-JPS Filed 03/23/21 Page 1 of 9 Document 43
1.       LEGAL STANDARD

         The Court will start with a primer on pleading requirements, which,

in this instance, is sorely needed.1 Federal Rule of Civil Procedure 12(b)

provides for dismissal of complaints which, among other things, fail to state

a viable claim for relief. Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint

must provide “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the

complaint must give “fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

allegations must “plausibly suggest that the plaintiff has a right to relief,

raising that possibility above a speculative level.” Kubiak v. City of Chicago,

810 F.3d 476, 480 (7th Cir. 2016) (internal citation omitted). Plausibility

requires “more than a sheer possibility that a defendant has acted

unlawfully.” Olson v. Champaign County, 784 F.3d 1093, 1099 (7th Cir. 2015)


         Plaintiff’s counsel cites Strasburger v. Bd. of Educ., Hardin Cnty. Cmty. Unit
         1

Sch. Dist. No. 1, 143 F.3d 351, 359 (7th Cir. 1998), for the proposition that
“[d]ismissal is only appropriate if it appears beyond doubt that the plaintiff can
prove no set of facts that would entitle her to relief.” (Docket #32 at 2, 3; #35 at 2,
3; #36 at 2, 3). The Strasburger court pulled this standard from Conley v. Gibson, 355
U.S. 41, 45–46 (1957)—a case famously abrogated in Bell Atl. Corp. v. Twombly, 550
U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 668 (2009). The “no-set-of-facts”
standard is no longer the law. Twombly, 550 U.S. at 546 (“The ‘no set of facts’
language has been questioned, criticized, and explained away long enough by
courts and commentators, and is best forgotten as an incomplete, negative gloss
on an accepted pleading standard.”).
       A licensed attorney practicing in federal court is expected to know the
basics of pleading requirements and the 12(b)(6) standard. And an attorney
appearing before this Court is also required to cite to applicable, relevant, and
current cases to support their statements of the law. The red keycite flags (“ ”)
that appear next to overturned cases are not there merely to add festivity and
decoration. Any further questions on citation requirements can be directed to the
Local Rules for the Eastern District of Wisconsin and the Wisconsin Rules of
Professional Conduct for Attorneys.


                               Page 2 of 9
     Case 2:20-cv-00834-JPS Filed 03/23/21 Page 2 of 9 Document 43
(internal citations and quotations omitted). In reviewing the complaint, the

Court is required to “accept as true all of the well-pleaded facts in the

complaint and draw all reasonable inferences in favor of the plaintiff.”

Kubiak, 810 F.3d at 480–81. However, the Court “need not accept as true

legal conclusions, or threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d 574, 581

(7th Cir. 2009) (internal citations and quotations omitted).

2.       RELEVANT ALLEGATIONS

         As the Court’s statement of facts is drawn from Plaintiff’s first

amended complaint, (Docket #2), it is quite scant. Plaintiff is a resident of

Wisconsin. (Id. at 1). Defendants are all businesses that conduct business in

Wisconsin, some of which are based outside of Wisconsin. (Id. at 1–2).

         Defendants in this case are “furnishers” of credit information. (Id. at

4). Entities such as Equifax, Experian, and Transunion are credit-reporting

agencies (“CRAs”) that regularly assemble and evaluate consumer credit

information that is provided to them by furnishers. (Id. at 3). Based on the

information provided by furnishers, CRAs prepare and provide consumer

credit reports to third parties. (Id.)

         At an unspecified time, various unspecified “errors” appeared on

Plaintiff’s credit report. (Id.) Plaintiff alleges that these errors were the result

of Defendants reporting inaccurate credit information to an unspecified

CRA. (Id.) At some point, Plaintiff sent a notice of the errors and “identified

the disputed inaccurate and derogatory information on the credit report,

reported by the Furnisher” to the CRA. (Id.) Plaintiff alleges that, “on

information and belief,” the CRA notified each Defendant of the notice of

dispute within five days. (Id.) However, Defendants failed to correct the




                               Page 3 of 9
     Case 2:20-cv-00834-JPS Filed 03/23/21 Page 3 of 9 Document 43
errors on eight accounts. (Id. at 4–5). Plaintiff asserts that this “caused or

continues to cause the Plaintiff harm.” (Id. at 2)

         Plaintiff alleges Defendants knew that they had thirty days from the

day on which they received the notice from the CRA to investigate. (Id. at

5). According to Plaintiff, Defendants “chose to disregard, or recklessly or

carelessly disregarded the notice of dispute from the CRA and did not

investigate within the 30-Day Statutory period.” (Id.). In the alternative,

Plaintiff pleads that Defendants “chose to continue to report inaccurate and

derogatory credit information to the [CRA].” (Id.)

3.       ANALYSIS

         Plaintiff’s claim under the FCRA fails because she does not

sufficiently allege that Moving Defendants violated the law. To begin,

Plaintiff contends that all Defendants “reported inaccurate credit

information,” and that "the inaccurate and harmful credit information

continued to be published by the Defendants to the CRA.” (Docket #2 at 4,

6). But Plaintiff wholly fails to allege with any specificity what information

was inaccurate (or even the substance of what was reported). Neither the

Court nor Defendants have been given enough information in the pleadings

as to have “fair notice of what the . . . claim is and the grounds upon which

it rests.” Twombly, 550 U.S. at 555. By way of comparison, in Eisberner v.

Discover Prod., Inc., 921 F. Supp. 2d 946, 948 (E.D. Wis. 2013), the court

granted the defendants’ motion to dismiss where the plaintiff alleged that

the defendants describing her accounts as “charged off” was inaccurate.

There, the plaintiff pleaded some of the substance of what the defendants

reported, but the court, nevertheless, held that there was insufficient

“factual support for the bare legal conclusion that describing the accounts

as ‘charged off’ was inaccurate.” Id. Here, Plaintiff pleaded even less,


                               Page 4 of 9
     Case 2:20-cv-00834-JPS Filed 03/23/21 Page 4 of 9 Document 43
alleging no facts to support her claim that the reported information was

inaccurate or incomplete. See Banks v. Target Corp., No. 12-CV-731-BBC, 2013

WL 12233868, at *3 (W.D. Wis. Mar. 6, 2013) (explaining that “Plaintiff ha[d]

not alleged facts to support her claim that defendant’s report was inaccurate

[where] [s]he [did] not allege that her balance was not past due or that

defendant had not ‘written off’ or ‘charged off’ the debt.”); Zahran v. Bank

of Am., No. 15 C 1968, 2016 WL 826402, at *4 (N.D. Ill. Mar. 3, 2016) (“To

prevail in an FCRA claim against a furnisher of credit information under

section 1681s-2b, plaintiffs must show the ‘factual inaccuracy’ of the

information the furnisher provided.”).

       Second, rather than allege how Plaintiff complied with FCRA or how

Defendants failed to comply with the FCRA, Plaintiff concludes that she

“complied with the Dispute Reporting Procedures under [the FCRA] by

sending a notice of the dispute and identif[ying] the disputed inaccurate

and derogatory information on the credit report, reported by the Furnisher,

to the CRA.” (Docket #2 at 4) (emphasis in original). Plaintiff next concludes

that all Defendants “chose to disregard, or recklessly or carelessly

disregarded the notice of dispute,” and that each of the Defendants did not

investigate the dispute. (Id. at 5). In this threadbare pleading, Plaintiff relies

entirely on conclusory allegations, while alleging no facts indicating when

or how she disputed the inaccurate information, when she lodged her

dispute, what she purportedly disputed, when or how Defendants responded

or failed to respond to the dispute, and how Defendants’ investigation was

unreasonable. Plaintiff has stated elements of the law but failed to apply

these elements to any facts. She makes only conclusions. See Eisberner, 921

F. Supp. 2d at 949 (“Eisberner also alleges that each defendant ‘failed to

conduct a reasonable investigation” . . . . However, the complaint contains


                            Page 5 of 9
  Case 2:20-cv-00834-JPS Filed 03/23/21 Page 5 of 9 Document 43
no factual allegations about the defendants’ investigation procedures, and

thus the allegation that the defendants failed to conduct reasonable

investigations is another bare legal conclusion.”).

        Finally, Plaintiff’s response rests primarily on a case from the

Eleventh Circuit, Pinson v. JPMorgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200

(11th Cir. 2019).2 In Pinson, the court considered whether a pro se plaintiff

had alleged sufficient facts to support a claim under the FCRA (as well as

other claims) against a furnisher of credit information. Id. at 1205. While the

court concluded that the plaintiff had stated a claim for relief under the

FCRA, the complaint in Pinson contained far more factual detail than the

amended complaint at issue here.

        In Pinson, the plaintiff alleged he had no account whatsoever with

the entity furnishing information on his credit report. Id. He further alleged

that he disputed this information with a particular CRA on three specified

dates and that the agency responded on three specified dates, informing

him that the furnisher’s information would continue to appear on his credit

report. Id. See also Pinson v. JPMorgan Chase Bank, No. 9:16-cv-80688, Dkt. 1




        2 The Court reminds Plaintiff’s counsel that he is practicing in the Eastern
District of Wisconsin, which resides in the Seventh Circuit. Certainly, there are
times where a practitioner may cite an out-of-circuit case (at times, good advocacy
requires it). But, when citing non-binding authority, a party must make this clear
to a court. Rule 10.1.3 of The Bluebook: A Uniform System of Citation, (Columbia L.
Rev. Ass’n et al. eds., 21st ed. 2020), requires legal practitioners to “[i]ndicate
parenthetically the deciding court followed by the year of decision.” Plaintiff’s
counsel followed this rule and included the deciding-court information for almost
all his other citations, but he failed to do so for Pinson. But for this Court’s thorough
check of all cited law and Defendants’ lawyers pointing this out to the Court, a
plain reading of Plaintiff’s response briefs would not have indicated to the Court
that Plaintiff’s counsel was citing non-binding, out-of-circuit case law.


                            Page 6 of 9
  Case 2:20-cv-00834-JPS Filed 03/23/21 Page 6 of 9 Document 43
(S.D. Fla. May 2, 2016).3 Indeed, Mr. Pinson’s complaint, alleged against

only one defendant, ran for 264 paragraphs over 35 pages. (Docket #34-1).

In stark contrast, Plaintiff’s amended complaint asserts a claim against

seven defendants in only 43, limitedly detailed paragraphs which offer only

conclusions. (Docket #2). Pinson only goes to highlight the deficiencies in

Plaintiff’s amended complaint.

4.       CONCLUSION

         Plaintiff’s first amended complaint is void of answers to the essential

“who, what, when, where, and how” questions of litigation. Plaintiff has

not provided sufficient factual pleadings as to give notice of what her claim

is and the grounds upon which it rests. She only recites the law in the form

of conclusory statements that she followed it and Defendants broke it. Thus,

for the reasons outlined above, the Court will grant Moving Defendants’

motions to dismiss, (Docket #21, #28, and #30), and dismiss the claim as to

Moving Defendants with leave to amend.

         Finally, notwithstanding Plaintiff’s failure to state a claim upon

which relief may be granted, the Court has serious reservations as to

whether Plaintiff has Article III standing.4 Recent Seventh Circuit decisions

poignantly recognize that a complaint must clearly allege facts

demonstrating that a plaintiff has “(1) suffered an injury in fact, (2) that is


       The plaintiff’s complaint in Pinson was provided to the Court by
         3

Defendant Enhanced Recovery Company LLC. (See Docket #34-1).
        The Court was directed to this issue by Plaintiff’s counsel, who filed one
         4

of Plaintiff’s response briefs in error, under the wrong case caption. (Docket #35).
That caption led the court to an almost identically pleaded case filed by Plaintiff’s
counsel before U.S. District Judge Brett Ludwig. In that case, Judge Ludwig
ordered the plaintiff to submit additional briefing on Article III standing. See
Herron v. Credit One Bank, et al., 20-CV-844-BHL, (Docket #57). The outcome
remains pending.


                               Page 7 of 9
     Case 2:20-cv-00834-JPS Filed 03/23/21 Page 7 of 9 Document 43
fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Nettles v. Midland

Funding LLC, 983 F.3d 896 (7th Cir. 2020) (quoting Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016), as revised (May 24, 2016)); Pennell v. Glob. Tr. Mgmt.,

LLC, No. 20-1524, 2021 WL 925494, at *2 (7th Cir. Mar. 11, 2021); Gunn v.

Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v.

Convergent Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Larkin v. Fin. Sys.

of Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); see also Crabtree v. Experian

Info. Sols., 948 F.3d 872, 879 (7th Cir. 2020) (no standing where alleged

potential injury under FCRA was too speculative and remote). Plaintiff’s

pleadings as to harm include the following statements: (1) “as a result of the

Defendant’s actions or inactions the Plaintiff was harmed;” and (2) disputed

credit information reported by the Furnisher remains/remained inaccurate

and caused or continues to cause the Plaintiff harm.” (Docket #2 at 6–7). The

Court is doubtful as to whether this is sufficient to maintain standing.

       Given that several Defendants in this case have not moved to

dismiss, and because the Court is allowing Plaintiff leave to amend the

complaint in light of this Order, the Court will also order additional briefing

by Plaintiff on whether Plaintiff has Article III standing to bring this case.

This short brief must be filed by April 15, 2021. Defendants shall have 14

days to respond if they wish (failure to respond will not result in waiver).

Plaintiff shall then have 7 days to reply. Within 30 days of the Court’s

resolution of the standing issue, Plaintiff may move for leave to amend the

complaint as to Moving Defendants or all Defendants.




                            Page 8 of 9
  Case 2:20-cv-00834-JPS Filed 03/23/21 Page 8 of 9 Document 43
       Accordingly,

       IT IS ORDERED that Moving Defendants Enhanced Recovery

Company LLC, VW Credit, Inc., and Credit One Bank’s motions to dismiss

(Docket #21, #28, #30) be and the same are hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff Davidah Garrison’s

claims in the first amended complaint (Docket #2) against Moving

Defendants Enhanced Recovery Company LLC, VW Credit, Inc., and

Credit One Bank be and the same are hereby DISMISSED;

       IT IS FURTHER ORDERED that Plaintiff Davidah Garrison must

file a short brief explaining Plaintiff’s Article III standing by April 15, 2021.

Defendants shall have 14 days to respond if they wish (failure to respond

will not result in waiver). Plaintiff shall then have 7 days to reply; and

       IT IS FURTHER ORDERED that within 30 days of the Court’s

resolution of the standing issue, Plaintiff Davidah Garrison may move for

leave to amend the complaint as to Moving Defendants or all Defendants.

       Dated at Milwaukee, Wisconsin, this 23rd day of March, 2021.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                            Page 9 of 9
  Case 2:20-cv-00834-JPS Filed 03/23/21 Page 9 of 9 Document 43
